Citation Nr: 1033810	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-07 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals, lumbar spine strain.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
residuals, lumbar spine strain, and awarded a 10 percent rating, 
effective September 30, 2007.  Jurisdiction over the matter was 
transferred to the St. Petersburg RO during the pendency of the 
appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  Here, 
the Veteran has not stated, nor does the record show, that her 
service-connected residuals, lumbar spine strain, affect her 
ability to obtain or maintain substantially gainful employment.  
Therefore, the issue of a TDIU is not specifically before the 
Board and the Rice case is not for application.  


FINDING OF FACT

The residuals of the Veteran's lumbar spine strain, even 
considering her complaints of pain, do not result in forward 
flexion of the thoracolumbar spine limited to 60 degrees or less; 
a combined range of motion of the thoracolumbar spine of 120 
degrees or less, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, or intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 months.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
residuals, lumbar spine strain, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.71a, Diagnostic Codes (DC) 5237, 5246 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims for the initial evaluation following the grant of 
service connection, as is in this case, Courts have held that, 
once service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.  

As to VA's duty to assist, the RO associated the Veteran's 
service medical evidence, VA treatment records and VA examination 
reports of March 2007 and June 2010 with the claims file.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  There is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's low back 
disability since the June 2010 VA examination.  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA 
examination reports to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claims.  The VA 
examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disability under 
the applicable rating criteria.   Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met and the VA examinations are adequate for evaluation 
purposes.  See 38 C.F.R. § 4.2 (2009).  

Neither the Veteran nor her representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  The Veteran also was offered a Board 
hearing, which she declined.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Initial Increased Ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When the appeal arises from an initial rating, consideration must 
be given to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements. In evaluating disabilities 
of the musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervations, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a 
healed injury are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

When all of the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

The Veteran claims that her residuals, lumbar spine strain are 
more severe than the current evaluation reflects.  She complains 
of pain, muscle spasm, and scoliosis.  

By rating decision of October 2007, service connection for lumbar 
spine strain was granted.  A 10 percent rating was awarded, 
effective September 2007.  The 10 percent rating has been in 
effect since that time.   

Diagnostic Code 5237 indicates that lumbosacral strain should be 
evaluated under the General Rating Formula for Disease and 
Injuries to the Spine.  Under the General Rating Formula, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 10 percent disability 
evaluation is contemplated when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, the combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, there is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  

A 20 percent disability rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 40 percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2009).

Note (1) instructs VA to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate diagnostic 
code.

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. 
§ 4.71a  

Further, under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months; a 20 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; and a 60 percent rating 
is assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  Note (1).  An incapacitating episode is defined 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  Note (2).  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of incapacitating episodes or 
under the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has reviewed the evidence of record and finds that the 
weight of evidence supports a 20 percent, and no more, for 
residuals, lumbar spine disorder.  

Service medical evidence shows the Veteran was treated for lumbar 
spine strain.  In May 2004, she was treated for complaints of 
sharp lower back pain after playing volleyball all week and 
later, attempted to pick up a pot.  There was a palpable muscle 
spasm with decreased range of motion.  She was provided Valium 
and Celebrex and told to call in the morning if she needed to 
remain in her quarters the next day.  In July 2005, she underwent 
a pain assessment.  She related that she had injured her back 
after playing volleyball, but admitted to injuring it one year 
prior after lifting something.   She did physical therapy in the 
past, but admitted she did not remember the home program.  The 
assessment was recurrent low back pain, musculoskeletal.  She was 
scheduled again for physical therapy-the home program.  In 
August 2005, an x-ray of the back showed mild levoscoliosis and 
mild rotation of the lumbar spine was seen.  Otherwise, the 
vertebral heights and intervertebral space height and alignment 
were normal.  No spondylolysis or spondylolisthesis was noted.  
S1 joints were normal bilaterally.  The impression was mild 
scoliosis lumbar region.  The examiner stated that the Veteran 
should be called and informed she had mild scoliosis and she 
should keep her physical therapy appointment as physical therapy 
could help her with exercises to prevent recurrent pain.  

In February 2007, the Veteran was seen after complaining of lower 
back pain after exercising.  There was pain on range of motion.  
The assessment was back strain.  She was treated with a muscle 
relaxant.  In July 2007, the Veteran underwent a separation 
examination.  At separation examination, there were no 
musculoskeletal symptoms.  The pertinent diagnosis was lumbago.  

The Veteran underwent a pre-service separation VA compensation 
examination in March 2007.  She complained of low back pain since 
2004.  A medical evaluation revealed muscle strain and spasm.  
She was treated with muscle relaxants.  She was diagnosed with 
scoliosis, but no arthritis or disc disease had been shown.  She 
denied radiation of the pain to upper or lower back.  She noted 
three "major" episodes, but also noted a generalized weakness 
when over active or lifting.  There was no limitation on walking 
or standing.  The symptoms had become progressively worse and she 
was in receipt of occupational and physical therapy.  She was 
also prescribed muscle relaxant as needed.  Physical examination 
showed no neurological symptoms were noted.  Her gait was normal.  
There was no joint swelling, effusion, tenderness, or laxity.  
There was no ankylosis, objective joint abnormality, or evidence 
of inflammatory arthritis.  There were no abnormalities of spinal 
muscle tenderness, guarding, or spasm.  Range of motion showed 
flexion of 80 degrees, with flexion of 70 degrees on repetitive 
use.  Pain was most responsible for additional limitation of 
motion on repetitive use.  Extension was accomplished to 
20 degrees, right lateral flexion was accomplished to 30 degrees, 
right lateral rotation was accomplished to 30 degrees and left 
lateral rotation was accomplished to 20 degrees.  The pertinent 
diagnosis was low back condition; normal physical examination.  
The examiner indicated that there were no significant effects on 
her usual occupation. 

VA outpatient treatment records from November 2007 to August 2008 
were obtained and associated with the claims folder.  In 
November 2007, the Veteran was seen as a new patient to VA with 
low back pain.  She was seen for advice and treatment.  A CT scan 
was taken and noted to reveal lateral disc herniation on the 
right at L5-S1 impinging on the nerve root.  The CT examination 
did not show any neurological dysfunction.  She reported 
worsening pain, primarily around the coccyx area that did not 
radiate down either leg.  She had no neurological symptoms such 
as weakness, numbness, or bladder control issues.  She was also 
noted to have scoliosis of the lumbar thoracic spine.  The 
assessment was lumbar back pain, probably lumbosacral strain, but 
some features suggest spinal stenosis.  Later that month, she was 
seen for evaluation of the back.  She was rated with a pain level 
of 3.  Her gait was within normal limits.  There was point 
tenderness in the L5-S1 area with some paraspinous tenderness on 
the right side, with sensory to light touch intact.  In 
December 2007, she was seen for continued low back pain. The 
impression was recurrent low back pain.  The examiner indicated 
that gentle heat should be used, obtain a firm mattress and/or 
bed board, consider physical therapy via hospital visits, but do 
not try exercise during physical therapy first three weeks if the 
exercises make the condition seem worse.  

In March 2008, the Veteran had increased back pain.  Her posture 
showed normal lumbar lordosis and mild thoracic scoliosis.  
Physical therapy was performed from March 2008 to July 2008 in an 
effort to decrease low back pain.  

In June 2010, the Veteran underwent a VA examination.  She 
complained of low back pain.  She stated that she underwent 
physical therapy for five to six months, which helped.  She 
stated that she now had a baby and it was painful trying to lift 
her.  She stated that the pain had inhibited her life as she used 
to be a runner, and now she just walked.  She also stated that 
her condition had become progressively worse.  Her treatment 
included a TENS unit, medication, and an exercise program.  There 
was not a history of incontinence, urinary urgency, nocturia, 
numbness, paresthesias, falls, leg or foot weakness.  There was a 
history of fatigue, decreased motion, stiffness, weakness, 
spasms, and pain.  She complained of pain on a constant basis, 
daily, and as severe in nature.  The pain did not radiate.  

On physical examination, the Veteran's posture was normal as well 
as her gait.  There was no kyphosis, list, scoliosis, reverse 
lordosis, or thoracolumbar spine ankylosis.  There was lumbar 
flattening.  There was evidence of a the left-sided spasm.  
However, the examiner noted that the muscle spasm, localized 
tenderness, or guarding was not severe enough to be responsible 
for abnormal gait or abnormal spinal contour.  [Emphasis added].  
Motor activity, sensory examination, and reflexes were normal.  
Range of motion showed flexion to 70 degrees, extension to 
30 degrees, left and right lateral flexion to 20 degrees, 
bilaterally, left lateral rotation to 30 degrees, and right 
lateral rotation to 20 degrees.  There was additional limitation 
with repetitive motion.  Extension was decreased to 20 degrees 
and left lateral rotation was decreased to 20 degrees with 
repetitive motion. The Veteran indicated that light touch did not 
cause pain but deep palpation did cause pain.  A MRI without 
contrast showed that lateral herniated disc L5 on CT scan was not 
improving with conservative care.  Possible surgery was 
indicated.  The Veteran stated that she was employed full-time 
for two to five years and lost no time from work in the last 
12 months.  

The diagnosis was lumbar strain with intervertebral disc disease, 
L4-L5, L5-S1.  The effects the Veteran's back disability had on 
her occupational activities included decreased mobility, problems 
with lifting, carrying, and pain.  Moderate effects on her usual 
activities included chores, shopping, exercise, recreation, 
traveling, and driving.  The back condition had severe effects on 
her participation in sports.   

After a review of the claims file, the Board concludes that a 
rating in excess of the currently assigned 10 percent is not 
warranted.  First, even considering her complaints of pain, the 
Veteran's forward flexion has continuously been greater than 
60 degrees.  Her combined range of motion of the thoracolumbar 
spine has also been well in excess of 120 degrees.  Indeed, 
factoring her complaints of pain with repetitive motion, her 
combined range of motion was 170 degrees.  Finally, while she has 
mild scoliosis of the lumbar and occasional evidence of muscle 
spasm, the June 2010 VA examiner specifically found that the 
muscle spasm, localized tenderness, or guarding was not severe 
enough to be responsible for abnormal gait or abnormal spinal 
contour - scoliosis.  

The Board emphasizes that the presence of scoliosis and muscle 
spasm is not sufficient to trigger the award of a 20 percent 
rating.  The evidence must show that the muscle spasm is severe 
enough to cause/result in the scoliosis (abnormal spinal 
contour).  The June 2010 VA examiner provided a negative opinion 
on this point.  There is no competent medical opinion to the 
contrary.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected back 
disability is not warranted on the basis of functional loss due 
to pain or weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 10 percent 
rating.  In this regard, the Board observes that the Veteran has 
complained of pain on numerous occasions.   However, the severity 
of the Veteran's lumbar spine is contemplated in the currently 
assigned 10 percent disability evaluation under Diagnostic Codes 
5237.  The Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the degree 
that would warrant an increased evaluation.  March 2007 and 
June 2010 VA examination reports showed some additional loss of 
range of motion due to pain, but the degrees limited do not meet 
the higher rating to be shown.  Therefore, the Board finds that 
the preponderance of the evidence is against an increased 
evaluation for the Veteran's lumbar strain.

The Board also finds that there is no basis to assign a higher 
(20 percent) rating for intervertebral disc syndrome.  At no time 
did the evidence show that the Veteran had incapacitating 
episodes due to her lumbar spine strain with intervertebral disc 
disease.  Indeed, at the time of her June 2010 VA examination, 
the Veteran specifically reported that she had not missed any 
time from work in the past 12 months.  

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the objective 
medical evidence does not demonstrate that the Veteran suffers 
from a separate neurological disability distinct from her 
service-connected back disability.  The medical evidence of 
record does not identify any separate neurological findings or 
disability.  The June 2010 VA examination showed no evidence of 
numbness, paresthesias, leg or foot weakness.  Moreover, as noted 
above, she had a normal neurological examination.   Therefore, 
the Board concludes that the Veteran does not suffer from 
additional neurological deficiency so as to warrant a separate 
disability rating under the diagnostic codes pertinent to rating 
neurological disorders. 

Since neither ankylosis nor incapacitating symptoms of any 
duration have been shown during the appeals period, no more than 
the present 10 percent rating is warranted.  

The Board has also considered the Veteran's statements that her 
disability is worse.  For her lumbar spine disability, she had 
reported pain.  She states that it moderately affects her chores, 
shopping, exercise, recreation, and traveling.  She states that 
it has a severe affect on sports.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify').

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to her through 
her senses.  Layno, 6 Vet. App. at 470.  She is not, however, 
competent to identify a specific level of disability of this 
disorder according to the appropriate diagnostic code.

Such competent evidence concerning the nature and extent of the 
Veteran's lumbosacral spine has been provided by the medical 
personnel who have examined her during the current appeal and who 
have rendered pertinent opinions in conjunction with the 
evaluation.  The medical findings (as provided in the examination 
report) directly address the criteria under which the disability 
is evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the doubt 
rule is not applicable and the appeal is not warranted.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

In this case, there is no evidence of marked interference with 
the Veteran's employment or frequent periods of hospitalization 
that indicate that referral for an extraschedular evaluation is 
warranted.  Specifically, during the appeals period, there is no 
evidence of hospitalization as a result of her lumbar spine 
strain.  The Veteran is employed and she has indicated that she 
has missed no time from her employment in the past 12 months due 
to her lumbar spine strain.  The rating criteria reasonably 
describes the Veteran's disability level and symptomatology, and 
provides for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, her 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under 38 C.F.R. § 
3.321 is not warranted for her claimed service-connected lumbar 
spine strain increased rating.  

In sum, the competent evidence does not show that the Veteran's 
symptomatology of her lumbar spine strain, warrants more than a 
10 percent rating for any period on appeal.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals, lumbar spine strain, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


